Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Action is in response to application filed on 3/8/2021. 
Claims 1-20 are pending in this application.
Claims 10-20 are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2021, 2/7/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5-9 are objected to because of the following informalities:  
Claims “5, 6, 7, 8, 9” should be “4, 5, 6, 7, 8”.
Appropriate correction is required.

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-9 in the telephone communication on 8/24/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Application No. 17,027,187. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patented application anticipated claims in the present application.

U.S. Application No. 17,027,187
Present Application No. 17,195,589
Claim 1. A system, comprising: 

a vehicle having at least one network zone; a policy manager circuit structured to interpret a policy comprising a local domain name server (DNS), an authorization description, and a firewall configuration description;


a configuration circuit structured to configure a gatekeeper interface circuit in response to the policy; and a gatekeeper 







further structured to regulate communications between end points of the at least one network zone and the external communication portal.


a remote access execution circuit structured to interpret a remote access request value from a requesting device, the remote access request value comprising at least one of a requested vehicle property or a vehicle function value; 

a property translation circuit structured to determine at least one of: a property request value in response to the at least 

a parameter conditioning circuit structured to generate, in response to the property request value, vehicle property data from the plurality of vehicle parameter values, the vehicle property data corresponding to at least one the requested vehicle property; and wherein the remote access execution circuit is further structured to transmit the vehicle property data to the requesting device.



CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” or “structured” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
… execution circuit structured to interpret … claim 1 limitation 1
… translation circuit structured to determine … claim 1 limitation 2
… acquisition circuit structured to interpret … claim 1 limitation 3

… operation circuit structured to provide … claim 1 limitation 4
… conditioning circuit structured to generate … claim 1 limitation 5
Examiner interpret circuit as hardware with specific structure corresponding to specification (for example paragraph 0450, 0841, 0857)
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 2016/0133063 A1) in view of Barrett et al (US 2019/0394089 A1).

Regarding claim 1, Lim teaches an apparatus comprising: a remote access execution circuit structured to interpret a remote access request value from a requesting device, the remote access request value comprising at least one of a requested vehicle property or a vehicle function value (Lim fig. 6 item #S610, #620 receive diagnosis request message (VID: vehicle ID, N: number of actuator), VID agreement?, [0069]); 
a property translation circuit structured to determine at least one of: a property request value in response to the at least one requested vehicle property; or an actuator command value in response to the vehicle function value (Lim [0070] if VID match, perform diagnostic actuator logic to perform the number N of actuators to be diagnosed to sequentially); 
a parameter acquisition circuit structured to interpret a plurality of vehicle parameter values in response to the property request value; a remote operation circuit structured to provide the actuator command value to an endpoint of a vehicle (Lim [0073-0075] diagnose actuator based on the receive reference power and tolerance range; drives the actuator to be diagnosed and starts a predetermined timer (S633) to start to measure the power consumption up to a predetermined time (S634)); 

However, Lim does not explicitly teach to provide the command value to an endpoint of a network zone of a vehicle;
Barrett teaches to provide the command value to an endpoint of a network zone of a vehicle (Barrett [0037][0042] intra-domain firewalling vehicle communication, firewall safeguard traffic passing in between domain based on rules; domain end points may include actuator ECUs) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim in view of Barrett to provide the command value to an endpoint of a network zone of a vehicle.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have enable the system to perform message processing more efficiently, i.e. to enable communication based on rules (Barrett [0042]).



Regarding claim 3, Lim-Barrett teaches the apparatus of claim 1, further comprising: a converged network device (CND) structured to regulate communications between a first network zone having a first network endpoint and a second network zone having a second network endpoint and comprising the network zone of the vehicle; wherein the first network endpoint provides at least a portion of the plurality of vehicle parameter values; and wherein the second network endpoint comprises an actuator responsive to the actuator command value (Barrett [0034][0042] network zone end point can be actuator; Lim [0072]).

Regarding claim 5, Lim-Barrett teaches the apparatus of claim 1, wherein the property translation circuit is further structured to determine the actuator command value by performing at least one operation selected from the operations consisting of: determining the actuator command value as a sequence of actuator commands corresponding to a diagnostic test operation; determining the actuator command value as a sequence of actuator commands corresponding to a remote control operation; or 

Regarding claim 6, Lim-Barrett teaches the apparatus of claim 1, wherein the property request value includes at least one of: a vehicle speed value; a prime mover speed value; a prime mover torque value; a user actuated vehicle feature value; or a vehicle location value (Lim [0077] based on received power reference and notify results power change with reference power value).

Regarding claim 7, Lim-Barrett teaches the apparatus of claim 1, wherein the property request value includes at least one of: a network utilization value for a network zone of the vehicle; a raw network message from a network zone of the vehicle; a network address for an endpoint on a network zone of the vehicle; a memory storage description of a controller of the vehicle; a value from an end point on a controller area network (CAN); a value from an end point on a local interconnect network (LIN); or an intermediate control value (Barrett [0037] intra-network domain includes LIN, CAN or FlexRay)

Regarding claim 8, Lim-Barrett teaches the apparatus of claim 1, further comprising: an automated operation circuit structured to interpret an automated operation value comprising an automated operation description for the vehicle (Lim 

Regarding claim 9, Lim-Barrett teaches the apparatus of claim 1, wherein the property request value includes at least one of: a fault condition value; a fault count value; a diagnostic parameter value; a fault confirmation value; a diagnostic confirmation value; a fault intermediate value; or a diagnostic intermediate value (Lim [0012][0015] diagnostic request/result includes reference power value, timer expire, and out of tolerance range; [0069] notify negative result if VID not match) .

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al., US 9,355,507 B1: System and method for collecting data of vehicle.
King et al., US 10,650,621 B1: Interface with a vehicular controller area network.
Penilla et al., US 20150210287 A1: VEHICLES AND VEHICLE SYSTEMS FOR PROVIDING ACCESS TO VEHICLE CONTROLS, FUNCTIONS, ENVIRONMENT AND APPLICATIONS TO GUESTS/PASSENGERS VIA MOBILE DEVICES.
SCHOCH, USS 2019/0356574 A1: Motor vehicle comprising an internal data network and method for operating the motor vehicle.
Kim et al., US 20160255154 A1: VEHICLE SECURITY NETWORK DEVICE AND DESIGN METHOD THEREFOR.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is 571-272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/S. L./
Examiner, Art Unit 2446





/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446